When this case was here before (186 N.C. p. 625) we said: "The nonsuit as to J. P. Lynch will be reserved and the entire case remanded for a general new trial."
The material issue presented to the jury for consideration was as follows: "Did the defendants unlawfully, willfully and wantonly conspire together to injure and injure the plaintiff in his property rights and position with the A. J. Chesson Agricultural Company, as alleged in the complaint?" The jury answered this issue "Yes."
We have examined the record carefully, and the exceptions and assignments of error. We have heard the arguments of counsel and examined their briefs, but can find no prejudicial or reversible error.
The defendants' assignments of error were: *Page 830 
"The defendants assign as error the refusal of the court to nonsuit the plaintiffs upon the grounds that upon the entire evidence in the case the plaintiff was not entitled to maintain the action set out in the complaint against the defendants.
"For that his Honor declined to set aside the verdict of the jury, for that as a matter of law the jury was not justified in answering the issues as found in the record, for that upon the entire evidence in the case the plaintiff was not entitled to damages upon the cause of action appearing in the evidence."
We think the pleadings and evidence showed a good cause of action. The facts were for the jury. They decided against the defendants. We can find
No error.